795 F.2d 85
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOSEPH CLIFFORD WALKER, Plaintiff-Appellantv.HICKORY FARMS OF OHIO, ET AL., Defendants-Appellees
No. 85-4018.
United States Court of Appeals, Sixth Circuit.
May 9, 1986.
N.D.Ohio

1
APPEAL DISMISSED.


2
BEFORE:  KENNEDY, MILBURN and RYAN, Circuit Judges

ORDER

3
This matter is before the Court upon the motion of the appellant, Joseph Clifford Walker, to proceed in forma pauperis on appeal.  The appellant is appealing the October 15, 1985, order of the district court denying the appellant's motion to proceed in forma pauperis in the district court because of financial status.  28 U.S.C. Sec.  1915.  A notice of appeal was filed on December 5, 1985.  An informal brief has been filed.


4
Pursuant to Federal Rule of Appellate Procedure 4(a)(l), appellant is required to have filed his notice of appeal within 30 days from entry of the order.  This Court does not have jurisdiction to grant an extension of time.  Peake v. First National Bank and Trust Co., 717 F.2d 1016 (6th Cir. 1983).


5
A show cause order was issued on March 19, 1986, allowing the petitioner 21 days from the file date of the order to show cause why the appeal should not be dismissed for lack of jurisdiction because of the late notice of appeal.  No response has been received.


6
Accordingly, it is ORDERED that the motion to proceed in forma pauperis on appeal is denied.  It is further ORDERED that the appeal be and it hereby is dismissed.